Exhibit 10.4
Annual Grant Form
Employees
MEAD JOHNSON NUTRITION COMPANY
LONG-TERM INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT
The Participant has been granted Restricted Stock Units (“RSUs”) under the terms
of the Mead Johnson Nutrition Company Long-Term Incentive Plan (the “Plan”),
subject to the terms and conditions set forth in this Agreement, including all
exhibits and appendices hereto which are incorporated herein (the “Agreement”)
and the summary of the grant (the “Grant Summary”) on the Morgan Stanley website
at www.StockPlanConnect.com. To the extent applicable, the terms of the RSUs are
modified as described in Exhibits I and II (relating to non-U.S. Participants).
Capitalized terms not defined herein shall have the meaning specified in the
Plan or in the Grant Summary.


1.Award. Each RSU awarded to the Participant hereunder represents the
conditional right to receive, upon settlement in accordance with the terms of
this Agreement, one share of Stock. The RSUs include the right to receive
Dividend Equivalent Units in accordance with Section 2.
2.    Dividend Equivalents. Dividend Equivalents shall be paid or credited on
RSUs (other than RSUs that, at the relevant record date, previously have been
settled or forfeited) as follows unless the Committee specifies alternative
treatment:
(a)
If the Company declares and pays a dividend or distribution on Stock in the form
of cash, then a cash amount shall be paid to the Participant as of the payment
date for such dividend or distribution equal to the number of RSUs credited to
the Participant as of the record date for such dividend or distribution
multiplied by the amount of cash actually paid as a dividend or distribution on
each outstanding share of Stock at such payment date.

(b)
If the Company declares and pays a dividend or distribution on Stock in the form
of property other than shares of Stock, then a number of additional RSUs shall
be credited to the Participant as of the payment date for such dividend or
distribution equal to the number of RSUs credited to the Participant as of the
record date for such dividend or distribution multiplied by the Fair Market
Value of such property actually paid as a dividend or distribution on each
outstanding share of Stock at such payment date, divided by the Fair Market
Value of a share of Stock at such payment date, which additional RSUs shall be
subject to the same terms and conditions as the RSUs awarded pursuant to this
Agreement.

(c)
If the Company declares and pays a dividend or distribution on Stock in the form
of additional shares of Stock, or there occurs a forward split of Stock, then a
number of additional RSUs shall be credited to the Participant as of the payment
date for such dividend or distribution or forward split equal to the number of
RSUs credited to the Participant as of the record date for such dividend or
distribution or split multiplied by the number of additional shares actually
paid as a dividend or distribution or issued in such split in respect of each
outstanding share of Stock, which additional RSUs shall be subject to the same
terms and conditions as the RSUs awarded pursuant to this Agreement.

3.    Vesting. The RSUs awarded hereunder shall vest on the fourth anniversary
of the Grant Date if the Participant’s Termination Date has not occurred before
such date. Except as otherwise provided by the Committee and in this Agreement,
any portion of the RSUs that are not vested upon the Participant’s Termination
Date shall immediately expire and shall be forfeited and the Participant shall
have no further rights with respect thereto, including the right to acquire any
shares of Stock hereunder with respect to such RSU. Notwithstanding the
foregoing:
(a)
Age 65. If the Participant’s Termination Date does not occur prior to the first
anniversary of the Grant Date and if the Participant attains age 65 prior to his
Termination Date and prior to full vesting of the RSUs, then all RSUs granted
hereunder shall be fully vested upon the later of (i) the first anniversary of
the Grant Date or (ii) the date on which the Participant attains age 65.

(b)
Death or Retirement. If the Participant’s Termination Date occurs due to death
or Retirement one (1) year or more after the Grant Date and prior to the date on
which the RSUs are otherwise fully vested, a pro rata portion of the RSUs
(taking into account any of the RSUs that had previously vested) will vest on
the Termination Date.


--------------------------------------------------------------------------------



The formula for determining the pro rata portion of the RSUs to become vested
upon the Participant’s Termination Date in accordance with the preceding
sentence is available by request from the Company’s human resources department
or the stock plan administrator at the Company’s corporate headquarters.
(c)
Termination by Company other than for Cause; Termination by Participant for Good
Reason. If the Participant’s Termination Date occurs by reason of termination by
the Company or an Affiliate or Subsidiary for reasons other than for Cause or by
Participant for Good Reason and prior to full vesting of the RSUs, then, as of
the Participant’s Termination Date:

(i)
if the Termination Date occurs other than during the Protected Period, a pro
rata portion of the RSUs (taking into account any portion that had previously
vested) will vest on the Termination Date; provided, however, that if the
Termination Date occurs by reason of termination by the Company other than for
Cause, the provisions of this paragraph (i) shall apply only if the Participant
executes a general release and, where applicable, a non-solicitation and/or
non-compete agreement with the Company. The formula for determining the pro rata
portion of the RSUs to become vested and nonforfeitable upon the Participant’s
Termination Date in accordance with the preceding sentence is available by
request from the Company’s human resources department or the stock plan
administrator at the Company’s corporate headquarters; and

(ii)
if the Termination Date occurs during the Protected Period, the RSUs will fully
vest as of the Participant’s Termination Date; provided, however, that if, in
connection with a Change in Control, the RSUs would be cancelled or otherwise
cease to be outstanding as the result of the Change in Control, the provisions
of this paragraph (ii) shall apply as of the date of the Change in Control
without regard to whether the Participant has a Termination Date in connection
with the Change in Control; and provided further that if the Termination Date
occurs by reason of termination by the Company other than for Cause, the
provisions of this paragraph (ii) shall apply only if the Participant executes a
general release and, where applicable, a non-solicitation and/or non-compete
agreement with the Company.

(d)
Termination for Cause; Voluntary Termination Other than for Good Reason. If the
Participant’s Termination Date occurs by reason of termination by the Company or
an Affiliate or Subsidiary for Cause or by Participant other than for Good
Reason and, in either case, prior to full vesting of the RSUs, then, as of the
Participant’s Termination Date all of the unvested RSUs shall expire and shall
be forfeited and the Participant shall have no further rights with respect
thereto, including the right to acquire any shares of Stock hereunder with
respect to such RSUs.

4.    Settlement. An RSU shall be settled promptly upon (but not more than sixty
(60) days after) the date on which the RSU vests by delivery of one share of
Stock for each such RSU being settled either in certificated form or in such
other manner as the Company may reasonably determine. Settlement of RSUs that
directly or indirectly result from non-cash Dividend Equivalents on RSUs or
adjustments to RSUs shall occur at the time of settlement of the granted RSU.
5.    Withholding. At such time as the Company or any Affiliate or Subsidiary is
required to withhold taxes with respect to the RSUs or Dividend Equivalents, or
at an earlier date as determined by the Company, the Participant shall make cash
remittance to the Company or the Affiliate or Subsidiary that is the
Participant’s employer the amount of the federal, state or local income tax or
earnings tax or any other applicable tax or assessment (plus interest and
penalties thereon, if any, caused by a delay in making such payment) incurred by
reason of vesting or settlement of the RSUs or payment of the Dividend
Equivalents. The Company and its Subsidiaries and Affiliates shall, to the
extent permitted by law, have the right to deduct such amount from any payment
of any kind otherwise due to the Participant, including by means of mandatory
withholding of shares deliverable in settlement of the RSUs or payments of
Dividend Equivalents, to satisfy the mandatory tax withholding requirements or
to require the Participant to authorize the Company’s designated broker/agent to
sell the shares of Stock acquired upon settlement of the RSUs and remit to the
Company a sufficient portion of the sale proceeds to pay the applicable
brokerage fees and any withholding and/or taxes and applicable fees resulting
from such settlement (“sale to cover”). In all cases, the Company shall
determine the method by which payment of withholding taxes shall be satisfied.
Non-U.S. Participants see applicable Non-U.S. Participant Exhibit for special
rules.
6.    Forfeiture Provisions. The Participant acknowledges that the Participant’s
continued employment with the Company, its Affiliates and its Subsidiaries, and
the grant of the RSUs is sufficient consideration for the Agreement, including,
without limitation, the restrictions imposed upon the Participant by this
Section 6.

2



--------------------------------------------------------------------------------



(a)
In consideration of the RSUs awarded hereby, the Participant expressly agrees
and covenants that, during the Restricted Period, the Participant shall not,
without the prior consent of the Company, permit any Forfeiture Event to exist,
directly or indirectly.

(b)
If the Committee determines that a Forfeiture Event has occurred or is ongoing,
then the Participant covenants and agrees that the following forfeitures and
related actions will occur:

(i)
Any unvested portion of the RSUs shall be immediately canceled and forfeited and
the Participant shall automatically forfeit any rights the Participant may have
with respect to the RSUs as of the date of such determination; and

(ii)
If any of the RSUs vested within the twelve (12)-month period immediately
preceding the occurrence of a Forfeiture Event (or following the date of the
earliest Forfeiture Event), then, upon the Company’s demand, the Participant
shall immediately deliver to the Company certificate(s) for the number of shares
of Stock issued upon settlement of the RSUs or, if the shares have been sold,
the Participant shall immediately remit to the Company, in cash, the proceeds of
any such sale(s). Any shares surrendered pursuant to this provision shall be
treated as treasury shares and shall be added to the authorized and unissued
shares available for issuance under the Plan.

(c)
In the event that the Participant fails to promptly pay or make satisfactory
arrangements as to the withholding taxes as provided in Section 5, all RSUs
shall be forfeited and shall be deemed to be reacquired by the Company.

7.    RSU Not Contract of Employment or Service; No Rights as Stockholder. The
grant of the RSUs (including the right to Dividend Equivalents) does not
constitute a contract of employment or continued service, and the grant of the
RSUs shall not give the Participant the right to be retained in the employ or
service of the Company or any Affiliate or Subsidiary, nor any right or claim to
any benefit under the Plan or the Agreement, unless such right or claim has
specifically accrued under the terms of the Plan and the Agreement. The
Participant and the Participant’s beneficiary shall not have any rights with
respect to Stock (including voting rights) issuable upon settlement of the RSUs
prior to the date on which the RSUs are settled.
8.    Administration. The authority to administer and interpret the Agreement
shall be vested in the Committee, and the Committee shall have all the powers
with respect to the Agreement as it has with respect to the Plan. Any
interpretation of the Agreement by the Committee and any decision made by it
with respect to the Agreement are final and binding on all persons.
9.    Transferability. The RSUs (and the right to Dividend Equivalents) are not
transferable except as designated by the Participant by will or by the laws of
descent and distribution.
10.    Adjustment of Award. The number of RSUs, the number and type of Stock
subject to the RSUs and other related terms shall be adjusted by the Committee
in accordance with the terms of the Plan.
11.    Waiver. The waiver by the Company or an Affiliate or Subsidiary of any
provision of the Agreement shall not operate as or be construed to be a
subsequent waiver of the same provision or waiver of any other provision hereof.
12.    Governing Law. The grant of the RSUs and the provisions of this Agreement
are governed by, and subject to, the laws of the State of Delaware, without
regard to the conflict of law provisions, as provided in the Plan. For purposes
of litigating any dispute that arises under this grant or this Agreement the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of Illinois and agree that such litigation shall be conducted in the courts of
Cook County, Illinois, or the federal courts for the United States for the
Northern District of Illinois, where this grant is made and/or to be performed.
13.    Amendment; Entire Agreement; Successors. This Agreement shall be subject
to the terms of the Plan, as amended from time to time, except that the Award
that is the subject of this Agreement may not be materially adversely affected
by any amendment or termination of the Plan approved after the Grant Date
without the Participant’s written consent. This Agreement and the Plan contain
the entire understanding of the parties with respect to the RSUs and supersede
any prior agreements or documents with respect to the RSUs. This Agreement shall
be binding up and inure to the benefit of the heirs, executors, administrators
and successors of the parties.
14.    Code Section 409A. Notwithstanding anything in the Plan or this Agreement
to the contrary, if any payment with respect to any RSUs (including any Dividend
Equivalents) is subject to Code Section 409A and if such payment is to be paid
or provided on account of Participant’s Termination Date (or other separation
from service or termination of employment, other than death):

3



--------------------------------------------------------------------------------



(a)
and if Participant is a specified employee (within the meaning of Code Section
409A) and if any such payment or benefit is required to be made or provided
prior to the date which is six (6) months following Participant’s Termination
Date, such payment or benefit shall be delayed until the date which is six (6)
months and one (1) day following Participant’s Termination Date; provided,
however, that if Participant dies prior to such six (6)-month anniversary, all
remaining payments shall be paid to his estate within ninety (90) days following
his death; and

(b)
the determination as to whether Participant has had a Termination Date (or other
termination of employment or separation from service) shall be made in
accordance with the provisions of Code Section 409A and the guidance issued
thereunder without application of any alternative levels of reductions of bona
fide services permitted thereunder.

It is the intent of this Agreement to comply with the requirements of Code
Section 409A so that none of the RSUs provided under this Agreement or Stock
issuable hereunder will be subject to the additional tax imposed under Code
Section 409A, and any ambiguities herein will be interpreted to so comply. None
of the Company, any Affiliate or any Subsidiary, however, makes any
representation regarding the tax consequences of this Award.
Mead Johnson Nutrition Company                    
By:    __________________________
Senior Vice President, General Counsel and Secretary



4



--------------------------------------------------------------------------------




PARTICIPANT ACKNOWLEDGEMENT AND ACCEPTANCE


I have read this Agreement in its entirety. I understand that the RSUs have been
granted to provide a means for me to acquire and/or expand an ownership position
in Mead Johnson Nutrition Company, and it is expected that I will retain the
Stock I receive upon the settlement of the RSUs consistent with the Company’s
Stock retention guidelines in effect at the time of settlement of the RSUs. I
acknowledge and agree that (i) the RSUs are nontransferable, except as provided
herein and in the Plan, (ii) the RSUs are subject to forfeiture in the event of
my Termination Date in certain circumstances, as specified in the Agreement, and
(iii) sales of Stock will be subject to the Company’s policy regulating trading
by employees. In accepting this grant, I hereby agree that Morgan Stanley Smith
Barney, or such other vendor as the Company may choose to administer the Plan,
may provide the Company with any and all account information necessary to
monitor my compliance with the Company’s Stock retention guidelines and other
applicable policies.
I hereby agree to all the terms and conditions set forth in this Agreement and
accept the grant of the RSUs subject thereto. Where electronic acceptance is
permitted under applicable law, electronic acceptance of the RSUs shall be
binding on the Participant.


By: ___________________________________
Participant Signature







5



--------------------------------------------------------------------------------




APPENDIX A
SPECIAL DEFINITIONS
The following capitalized terms shall have the meaning specified for purposes of
the Agreement.
1.    Cause. The term “Cause” means:
(a)
with respect to a Termination Date that occurs other than during the Protected
Period:

(i)
Failure or refusal by the Participant to substantially perform his duties with
the Company or its Subsidiaries or Affiliates (except where the failure results
from incapacity due to Disability); or

(ii)
Severe misconduct or activity deemed detrimental to the interests of the Company
or a Subsidiary or Affiliate. This may include, but is not limited to, the
following: acts involving dishonesty, violation of the Company’s or a
Subsidiary’s or an Affiliate’s written policies (such as those related to
alcohol or drugs, etc.), violation of safety rules, disorderly conduct,
discrimination and/or discriminatory harassment, unauthorized disclosure of the
Company’s or a Subsidiary’s or an Affiliate’s confidential information, or the
entry of a plea of nolo contendere to, or the conviction of, a crime; and

(b)
with respect to a Termination Date that occurs during the Protected Period:

(i)
The Participant’s willful and continued failure to substantially perform the
Participant’s duties with the Company or its Subsidiaries or Affiliates (except
where the failure results from incapacity due to Disability) for a period of
thirty (30) consecutive days after a written demand for substantial performance
is delivered to the Participant by the Committee, which demand specifically
identifies the manner in which the Committee believes that the Participant has
not substantially performed the Participant’s duties;

(ii)
Willful engaging by the Participant in conduct which is demonstrably and
materially injurious to the Company or its Subsidiaries or Affiliates,
monetarily or otherwise; or

(iii)
The Participant is convicted of, or has entered a plea of nolo contendere to, a
felony.

For purposes of paragraphs (1)(b)(i) and (ii) above, no act, or failure to act,
on the Participant’s part shall be deemed “willful” unless done, or omitted to
be done, by the Participant not in good faith and without reasonable belief that
the Participant’s act, or failure to act, was in the best interest of the
Company.
For all purposes, “Cause” will be interpreted by the Committee in its sole
discretion, and the Committee’s interpretation will be conclusive and binding on
all parties.
2.    Competitive Business. The term “Competitive Business” means any person or
entity that engages in any business activity that competes with the Company’s or
an Affiliate’s or Subsidiary’s business in any way, in any geographic area in
which the Company or an Affiliate or Subsidiary engages in business, including,
without limitation, any state in the United States in which the Company or an
Affiliate or Subsidiary sells or offers to sell its products from time to time.
3.    Disability Benefits. The term “Disability Benefits” means income
replacement benefits payable to the Participant under an accident and health
plan of the Company or any Subsidiary or Affiliate, either in the United States
or in a jurisdiction outside of the United States. In a jurisdiction outside of
the United States, “Disability Benefits” shall also include payments under a
mandatory or universal disability plan or program managed or maintained by the
government.
4.    Forfeiture Event. A “Forfeiture Event” occurs if any of the following
occur:
(a)
The Participant owns or has any financial interest in a Competitive Business or
is actively connected with a Competitive Business by managing, operating,
controlling, being an employee or consultant of (or accepting an offer to be an
employee or consultant) or otherwise advising or assisting a Competitive
Business in such a way that such connection might result in an increase in value
or worth of any product, technology or service that competes with any product,
technology or service upon which the Participant worked or about which the
Participant became familiar as a result of the Participant’s employment with the
Company or an Affiliate or Subsidiary; provided, however, that nothing in this
clause shall prevent the Participant from owning one percent or less of the
outstanding securities of any entity whose securities are traded on a U.S.
national securities exchange (including NASDAQ) or an equivalent foreign
exchange; and provided, further that, for periods after a Participant’s
Termination Date, the Participant may be actively connected with a Competitive
Business so long as the Participant’s connection to the business does not
involve any product, technology or service that competes with any product,
technology or service upon which the Participant worked or about which the


6



--------------------------------------------------------------------------------



Participant became familiar as a result of the Participant’s employment with the
Company or an Affiliate or Subsidiary and the Company is provided written
assurance of this fact from the Competitive Business prior to the Participant’s
beginning such connection;
(b)
The Participant takes any action that might divert any opportunity from the
Company or any Affiliate or Subsidiary, or any of their respective successors or
assigns (the “Related Parties”) that is within the scope of the present or
future operations or business of any of the Related Parties;

(c)
The Participant employs, solicits for employment, advises or recommends to any
other person that they employ or solicit for employment or form an association
with any person who is employed by the Company or an Affiliate or Subsidiary or
who has been employed by the Company or an Affiliate or Subsidiary within one
(1) year of the date the Participant’s Termination Date occurs for any reason;

(d)
The Participant contacts, calls upon or solicits any (A) customer or (B)
prospective customer of the Company or an Affiliate or Subsidiary that the
Participant became aware of or was introduced to in the course of the
Participant’s duties for the Company or an Affiliate or Subsidiary, or, in any
case, otherwise attempts to divert or take away from the Company or an Affiliate
or Subsidiary the business of any customer or prospective customer of the
Company or an Affiliate or Subsidiary; or

(e)
The Participant engages in any activity that is harmful to the interests of the
Company or an Affiliate or Subsidiary, including, without limitation, any
conduct during the term of the Participant’s employment that violates the
Company’s standards of business conduct and ethics, securities trading policy
and other policies.

5.    Good Reason. The term “Good Reason” means:
(a)
with respect to a Termination Date that occurs other than during the Protected
Period, the occurrence of any one or more of the following events that occur
without the Participant’s written consent:

(i)
A material reduction in the Participant’s base salary;

(ii)
A reduction in grade level, resulting in a material diminution of the
Participant’s authority, duties, or responsibilities; or

(iii)
A change in the principal location of the Participant’s job or office, such that
the Participant will be based at a location that is 50 miles or more further
(determined in accordance with the Company’s relocation policy) from the
Participant’s principal job or office location immediately prior to the proposed
change in the Participant’s job or office.

For a termination to qualify as a termination for Good Reason under this
provision, the Participant must notify the Company in writing of termination for
Good Reason, specifying the event constituting Good Reason, within ten (10)
business days after the occurrence of the event that the Participant believes
constitutes Good Reason. Failure for any reason to give written notice of
termination for Good Reason in accordance with the foregoing will be deemed a
waiver of the right to voluntarily terminate employment for that Good Reason
event. The Company will have a period of thirty (30) days after receipt of the
Participant’s notice in which to cure the Good Reason. If the Good Reason is
cured within this period, the Participant will not be entitled to terminate
employment for Good Reason. If the Company waives its right to cure or does not,
within the thirty (30)-day period, cure the Good Reason, the Participant will be
entitled to terminate employment for Good Reason, and the actual termination
date will be determined in the sole discretion of the Company, but in no event
will it be later than thirty (30) calendar days from the date the Company waives
its right to cure or the end of the thirty (30)-day period in which to cure the
Good Reason, whichever is earlier.
(b)
with respect to a Termination Date that occurs during the Protected Period, the
occurrence of any one or more of the following events that occur without the
Participant’s express written consent:

(i)
if applicable, the assignment to the Participant of any duties materially
inconsistent with the Participant’s status as an officer of the Company (e.g.,
no longer reporting to the CEO) or a substantial adverse alteration in the
nature or status of the Participant’s authorities, duties or responsibilities
from those in effect immediately prior to the Change in Control (e.g., reduction
in signing authority);

(ii)
a material adverse change in the Participant’s reporting relationships;

(iii)
a material reduction by the Company, its Subsidiaries or its Affiliates in the
Participant’s base salary or bonus from the levels in effect immediately prior
to a Change in Control or as the same may be increased from time to time after a
Change in Control;


7



--------------------------------------------------------------------------------



(iv)
the relocation of the Participant’s principal place of employment to a location
more than 50 miles from the location of such place of employment immediately
prior to a Change in Control, except for required travel on the Company’s
business to an extent substantially consistent with the Participant’s business
travel obligations prior to the Change in Control or, if the Participant has
consented to a relocation, the failure by the Company to provide the Participant
with all of the benefits of the Company’s relocation policy as in operation
immediately prior to a Change in Control;

(v)
the failure of the Company, its Subsidiaries or its Affiliates to pay the
Participant any material amount or portion of the Participant’s compensation or
to pay the Participant any portion of an installment of deferred compensation
under any deferred compensation program of the Company, its Subsidiaries or its
Affiliates within seven (7) days of the date on which such compensation was due;
or

(vi)
the failure by the Company, its Subsidiaries or its Affiliates to continue in
effect any compensation or benefit plan which is material to the Participant’s
compensation and in which the Participant participated immediately prior to the
Change in Control, unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to such plan, or the
failure by the Company, its Subsidiaries or its Affiliates to continue the
Participant’s participation therein (or in such substitute or alternative plan)
on a basis not materially less favorable, both in terms of the amounts of
benefits provided and the level of the Participant’s participation relative to
other participants, as existed at the time of the Change in Control.

For a termination to qualify as a termination for Good Reason under this
provision, the Participant must notify the Company in writing of termination for
Good Reason, specifying the event constituting Good Reason, within ninety (90)
days after the Participant first becomes aware of the event that the Participant
believes constitutes Good Reason. Failure for any reason to give written notice
of termination of employment for Good Reason in accordance with the foregoing
will be deemed a waiver of the right to terminate the Participant’s employment
for that Good Reason event. The Company will have a period of thirty (30) days
after receipt of the Participant’s notice in which to cure the Good Reason. If
the Good Reason event is cured within this period, the Participant will not be
entitled to terminate the Participant’s employment for Good Reason. If the
Company waives its right to cure or does not, within the thirty (30)-day period,
cure the Good Reason event, the Participant may terminate the Participant’s
employment for Good Reason within thirty (30) days following the earlier of the
date on which the Company waives its right to cure or the end of the cure
period. If the Participant does not terminate the Participant’s employment
within such thirty (30)-day period, the Participant will waive the Participant’s
right to terminate the Participant’s employment for that Good Reason event.
6.    Protected Period. The term “Protected Period” means the two (2)-year
period following a Change in Control.
7.    Restricted Period. The term “Restricted Period” means the period during
which the Participant is employed by the Company or an Affiliate or Subsidiary
and twelve (12) months following the date that the Participant ceases to be
employed by the Company or an Affiliate or Subsidiary for any reason whatsoever.
8.    Termination Date. The term “Termination Date” means the date on which the
Participant’s employment with the Company and any Affiliates and Subsidiaries
terminates for any reason. The Participant’s Termination Date shall not occur
solely as a result of the following:
(a)    A transfer of the Participant’s employment from the Company to a
Subsidiary or Affiliate, or vice versa, or from one Subsidiary or Affiliate to
another;
(b)    A leave of absence, duly authorized in writing by the Company, for
military service or sickness or for any other purpose approved by the Company if
the period of such leave does not exceed ninety (90) days;
(c)    A leave of absence in excess of ninety (90) days, duly authorized in
writing, by the Company, provided the Participant’s right to reemployment is
guaranteed either by a statute or by contract; or
(d)    Any period that the Participant is receiving Disability Benefits due to
the incurrence of a Disability prior to the date that would otherwise be the
Participant’s Termination Date.

8



--------------------------------------------------------------------------------



However, the Participant’s Termination Date shall be deemed to occur upon the
date that the Participant fails to return to active service with the Company or
an Affiliate or Subsidiary at the end of an approved leave of absence or, if
applicable, upon cessation of Disability Benefits.
During a leave of absence as defined in paragraph (b) or (c), although the
Participant will be considered to have been continuously employed by the Company
or an Affiliate or Subsidiary and not to have incurred a Termination Date solely
as a result thereof, the Committee may specify such leave period shall not be
counted in determining the period of employment for purposes of the vesting of
the RSUs. In such case, the vesting dates for the unvested portion of the RSUs
shall be extended by the length of any such leave of absence.
Upon the Participant’s Termination Date as determined hereunder, vesting of the
RSUs shall be based on the Participant’s circumstances at the time of such
termination.
.

9

